Citation Nr: 1027764	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether injuries suffered by the Veteran on June 23, 1999, were 
in the line of duty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.G.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 
1986 to April 1990.  He had subsequent periods of active Army 
National Guard duty, including on June 23, 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 administrative decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boise, Idaho.  


FINDINGS OF FACT

1.  In July 1999, the State of Idaho Army National Guard 
determined that the Veteran's injuries incurred in a motorcycle 
accident on June 23, 1999, were not caused in the line of duty, 
and were due to the Veteran's own misconduct.  The line-of-duty 
determination also indicates that the Veteran's Blood Alcohol 
Concentration (BAC) was 0.13 percent approximately two hours 
after the Veteran was found at the accident scene.

2.  The report of the Sheriff's Department deputy who responded 
to the accident scene noted that the deputy detected an odor of 
an alcoholic beverage on the Veteran's clothing and in his facial 
area.  

3.  Based on the evidence of record, the Board finds that the 
Veteran's injuries incurred on June 23, 1999 did not occur in the 
line of duty.


CONCLUSION OF LAW

The injuries sustained in the June 23, 1999, motorcycle accident 
were the result of the Veteran's own willful misconduct, and thus 
were not incurred in the line of duty.  38 U.S.C.A. §§ 105, 501, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(m), 3.1(n), 3.102, 3.159, 3.301 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice was sent in a July 2005 letter and the claim was 
readjudicated in an February 2007 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that the Board's finding that the 
Veteran's injuries were not in the line of duty means that no 
rating or effective date will be assigned with respect to this 
claim.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records and Social Security 
Administration (SSA) records, assisted the appellant in obtaining 
evidence, and afforded the appellant the opportunity to give 
testimony before a hearing office at the RO.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


Line of Duty Determination

In February 2005, the Veteran filed a claim for direct service 
connection for injuries suffered in a motorcycle accident during 
a period of active duty for training with the Idaho Army National 
Guard on June 23, 1999.  At issue is whether the accident 
occurred in the line of duty.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Active military, naval, 
or air service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
INACDUTRA during which the individual concerned was disabled from 
an injury incurred or aggravated in the line of duty. 38 U.S.C.A. 
§ 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes, and includes full-time duty performed by 
members of the National Guard of any State. 38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1).  Thus, service connection may be 
granted for disability resulting from disease or injury incurred 
or aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.

Pursuant to 38 C.F.R. § 3.301(a), direct service connection may 
be granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of the 
Veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol or 
drugs.

38 C.F.R. § 3.301(c) establishes that the definitions of "line of 
duty" and "willful misconduct" in 38 C.F.R. §§ 3.1(m-n) apply, 
except as modified by 38 C.F.R. §§ 3.301(c)(1-3).

38 C.F.R. § 3.1(m) defines "in line of duty" as an injury or 
disease incurred or aggravated during a period of active 
military, naval, or air service unless such injury or disease was 
the result of the Veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was a result of his or her abuse of 
alcohol or drugs.


38 C.F.R. § 3.1(n) defines "willful misconduct" as an act 
involving conscious wrongdoing or known prohibited action.  A 
service department finding that injury, disease or death was not 
due to misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Willful misconduct involves deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  
Mere technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n)(3).

With respect to the effect of alcohol on a line of duty 
determination, 38 C.F.R. § 3.301(d) states that an injury or 
disease incurred during active military, naval, or air service 
shall not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or drugs 
by the person on whose service benefits are claimed.  For the 
purpose of this paragraph, alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any one 
time, sufficient to cause disability to or death of the user.

With respect to the effect of alcohol on a determination of 
willful misconduct, 38 C.F.R. § 3.301(c)(2) states that the 
simple drinking of alcoholic beverage is not of itself willful 
misconduct.  The deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption to 
that effect will be considered willful misconduct.  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in disability, 
the disability will be considered the result of the person's 
willful misconduct.

The Veteran suffered multiple injuries, including closed head 
injury, tibia and fibula fractures, facial fractures, and rib 
fractures, in a motorcycle accident on June 23, 1999, while on a 
period of annual training with the Idaho Army National Guard.  
The Line of Duty Investigation conducted by the Idaho National 
Guard in July 1999 found that the Veteran was found on the side 
of the road near his motorcycle at approximately 1:30 am.  The 
civilian witness who spotted the headlight of the motorcycle and 
found the injured Veteran reported that the motorcycle was still 
hot to touch indicating that the crash had occurred very 
recently.  The Veteran was transported to a hospital where an 
alcohol plasma test was conducted at approximately 3:15 am.  This 
test showed that the Veteran's BAC was 0.13 percent.  Under Idaho 
law, a BAC of 0.08 percent constitutes legal intoxication.  The 
report noted that in order to reach a BAC level of 0.13, a person 
of the Veteran's approximate weight would have to consume 
approximately five to six drinks within one hour.  The Line of 
Duty Investigation concluded that the Veteran was legally 
impaired at the time of the accident, that he should not have 
been operating a motor vehicle, and that his injuries were the 
result of his own intentional misconduct or willful negligence 
and thus were not incurred in the line of duty.

The report of the Sheriff's Department deputy who responded to 
the accident scene noted that the deputy detected an odor of an 
alcoholic beverage on the Veteran's clothing and in his facial 
area.  

The Veteran's wife noted in a statement that she spoke to him on 
the telephone shortly after 11:00 pm on June 22, 1999, and did 
not believe that the Veteran sounded intoxicated at that time.  
She stated that the Veteran reported he had been  having problems 
with the clutch of the motorcycle, which belonged to his friend, 
and was at a gas station at the time of the conversation. 

The Veteran has denied that he was intoxicated at the time of the 
accident.  He believes that the BAC reading is not reliable and 
may have been affected by succinyl choline administered at the 
accident scene in efforts to intubate him to protect his airway.  
He submitted a statement from an acquaintance who identified 
himself as a member of an emergency response team and stated that 
some drugs administered to patients can "test positive" as 
alcohol.

Charges of driving under the influence (DUI) that were filed 
against the Veteran in this case were dismissed in January 2005.  
The Veteran believes this is evidence that the evidence of 
intoxication was not reliable.

The Board finds that the evidence as a whole shows that the 
Veteran's injuries suffered in the motorcycle accident on June 
23, 1999, were the result of his own willful misconduct and thus 
were not incurred in the line of the duty.  The outcome of any 
criminal charges filed against the Veteran is not pertinent to 
our determination, which is based largely on the findings of the 
service department's Line of Duty investigation.  In pertinent 
part, that investigation determined that the Veteran had a BAC of 
0.13 percent (well in excess of the legal limit in the state of 
Idaho) approximately two hours after the accident, and that the 
responding officer at the scene noted a smell of alcohol on the 
Veteran.  These factors outweigh the contentions of the Veteran 
and his wife that he was not intoxicated at the time of the 
accident.  

With respect to the "benefit of the doubt" standard of proof 
established by 38 U.S.C.A. § 5107(b), the Board has found that 
the preponderance of the evidence is against the claim.  None of 
the facts described above, upon which the RO's administrative 
decision was based, have been rebutted.  See also Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) (service department 
findings are binding on VA for purposes of establishing service 
in the U.S. Armed Forces).  The Board's finding of willful 
misconduct is based upon the Veteran's actions indicative of 
wanton and reckless disregard of probable consequences.  There is 
simply no benefit of the doubt which can be resolved in the 
Veteran's favor.


ORDER

Injuries suffered by the Veteran on June 23, 1999 were the result 
of his own willful misconduct, and were not incurred in the line 
of duty.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


